The following was delivered by Judge Roane, as the opinion of the court in this case, February 24th, 1813.
“In this case, in which the record states, that the appellee tendered “a plea in writing,” it appears that five several pleas are therein set out and contained; and the record proceeds, immediately subsequent to the last plea, in these words, viz. — “to which said plea the plaintiff replied generally ; and issue being joined between the parties,” &c.
“Although, under other circumstances, the court might doubt, whether this replication and issue extended to all the pleas aforesaid, yet the clerk, in introducing them, having considered them as one plea, as aforesaid, we are thereby sufficiently authorized to say, that the replication and issue before mentioned (in the singular number) is co-extensive therewith. Of course the court, (without deciding upon any other point occurring in the cause,) is of opinion that the judgment of the Superior Court, reversing that of the County Court, and, in effect, awarding a repleader, is erroneous, and should be reversed, and judgment entered upon the verdict in favour of the appellant.”
It was afterwards, during the same term, discovered that the appellee was dead ; whereupon this judgment was set aside, and the appeal abated.